DETAILED ACTION

Allowable Subject Matter
Claims 1-13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: many references in the art disclose an autonomous driving control system for a vehicle that  detects a position of a vehicle and a position of an avoidance of object existing around the vehicle, determines a course to be taken by the vehicle to a destination, carries out autonomous driving control, and according to a distance between the vehicle and the avoidance object and computation accuracy levels of the position and moving amount of the avoidance object, determines a driving strategy to avoid the avoidance object, as found in Fujita (US 9,182,761).  The prior art of record does not teach or suggest, in the claimed combination, a vehicle alert apparatus comprising an electronic control unit which alerts a driver of the vehicle configured to:
(i) acquire the information on at least one object detected by at least one detection sensor as object information and (ii) acquire an object distance corresponding to a distance between the at least one object and the vehicle, based on the acquired object information;
presume a predicted moving route of the vehicle, based on the vehicle moving speed and the steering angle when the object distance is shorter than or equal to a threshold object distance;
calculate a collision distance corresponding to a distance which the vehicle has moves along the predicted moving route until the vehicle collides with the at least 
perform a first alert when the collision distance is larger than a threshold collision distance; and
perform a second alert having a higher alert level of alerting the driver than the alert level of the first alert when the collision distance is shorter than or equal to the threshold collision distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Shima et al. (US 2017/0344022) and Yamamoto et al. (US 2007/0282532).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
February 2, 2022